DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Regarding claims 1 and 15, the Applicant’s position is that the electric machine of Price et al. (US 8302405; hereinafter: “Price”) “is not positioned at least partially inward of the core air flowpath along the radial direction” (Page 3-4 of the Applicant’s Remarks filed on 11/23/2020). The Examiner has fully considered Applicant’s position; however, respectfully disagree. Price discloses the rotating shaft 24 is part of the electric machine (25 generator) and the rotating shaft extends inside the engine casing (30) (see Fig. 1). Therefore, Price discloses the electric machine (25) is positioned at least partially inward of the core air flowpath along the radial direction since rotating shaft 24 is a portion of the electric machine. Since Price discloses the electrical machine as claimed in the independent claims 1 and 15 as mentioned above, the modifying prior art Kern et al. (US 20080138195, hereinafter: “Kern”) and Sheridan et al. (US 20150377142; hereinafter: “Sheridan ‘142”) have not been used in the rejection to modify the positon of the electric machine of Price. 
Regarding Claims 7 and 19, the Applicant’s position is that Sheridan does not disclose a clutch (16) which prevents the second spool from rotating in a direction opposite the first direction (Page 4-5 of the Applicant’s Remarks filed on 11/23/2020). 
Regarding Claims 3 and 16, the Applicant’s position is that Price and Kern do not disclose ring gears and both fail to teach a planetary gear assembly comprising a ring gear attached to the first spool. The Examiner has fully considered Applicant’s position; however, respectfully disagree. As presented in the rejection of Claims 1 and 15, Kern teaches a gas turbine engine comprising an epicyclic gear system (50) mechanically coupling the first spool (54 HP shaft, [0052]) and second spool (52) to the electric machine (58 generator) for driving the electric machine (58) [0031] (Fig. 2-3). Kern teaches a possible planetary gear set, which is used to drive the electric machine by the 
	The Examiner thanks the applicant for pointing out the typographical error in the rejection of Claims 9 and 20. A correction has been made to the typographical error. In addition, since Price discloses the electrical machine as claimed in the independent claims 1 and 15 as mentioned above, the modifying prior art Niergarth et al. (US 20170292523, hereinafter: “Niergarth”) has not been used in the rejection to modify the positon of the electric machine of Price.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8302405; hereinafter: “Price”) in view of Kern et al. (US 20080138195, hereinafter: “Kern”).

In reference to Claim 1
Price discloses:
A gas turbine engine defining a radial direction and an axial direction (axial direction along the centerline and rotational axis R; Fig. 1), the gas turbine engine comprising: a compressor section (42a,b,c) comprising a first compressor (42c HP 
Price discloses an electric machine (22, 25) positioned at least partially inward of the core air flowpath along the radial direction (Fig. 1). Price also discloses that one of more gear box is used to connect the electric machine to the gas turbine engine (26) such as the shaft 24 (Col. 2, ll. 35-49; Col. 3, ll. 22-37; Fig. 1).
Price is silent on a gear assembly mechanically coupling the first spool and second spool to the electric machine for driving the electric machine.


Kern teaches:
A gas turbine engine comprising an epicyclic gear system (50) mechanically coupling the first spool (54 HP shaft, [0052]) and second spool (52) to the electric machine (58 generator) for driving the electric machine (58) [0031] (Fig. 2-3).
Based on the teaching of Price and Kern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the gas turbine engine of Price by including the epicyclic gear system as taught by Kern for the purpose of driving the electric machine through the first and second spool. 
In reference to Claim 15
Price discloses:
A gas turbine engine defining a radial direction, the gas turbine engine comprising: a turbine section (44a,b,c) comprising a first turbine (44c HP turbine) and a second turbine (44a LP turbine), the turbine section defining at least in part a core air flowpath (flowpath P); a first spool (40c HP spool, 47) rotatable with the first turbine (44c); a second spool (40a, 24) rotatable with the second turbine (44a) (Col. 3, ll. 22-37; Fig. 1). Price also discloses that one of more gear box is used to connect the electric machine to the gas turbine engine (26) such as the shaft 24 (Col. 2, ll. 35-49; Col. 3, ll. 22-37; Fig. 1).
Price discloses an electric machine (22, 25) positioned at least partially inward of the core air flowpath along the radial direction.
Price is silent on an epicyclic gear assembly coupled to the first spool, the second spool, and the electric machine such that both the first spool and second spool are configured for driving the electric machine.
Kern teaches:
A gas turbine engine comprising an epicyclic gear system mechanically coupling the first spool (54) and second spool (52) to the electric machine (58) for driving the electric machine (58) [0031] (Fig. 2-3).
Based on the teaching of Price and Kern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the gas turbine engine of Price by including the epicyclic gear system as 

In reference to Claim 2
Price as modified by Kern discloses:
The gas turbine engine of claim 1. In addition, Kern teaches the gear assembly is an epicyclic gear assembly [0031] (Fig. 2-3).


In reference to Claim 10
Price as modified by Kern discloses:
The gas turbine engine of claim 1. In addition, Price as modified by Kern discloses the first spool (40c HP spool, 47 of Price; 54 HP shaft of Kern) is a high pressure spool, and wherein the second spool (40a, 24 of Price; 52 of Kern) is a low pressure spool (Col. 3, ll. 22-37; Fig. 1).
In reference to Claim 11
Price as modified by Kern discloses:
The gas turbine engine of claim 1. In addition, Price discloses the electric machine (22, 25) is mounted at least partially within or aft of the turbine section (44a,b,c) along the axial direction (Col. 2, ll. 35-49; Col. 3, ll. 22-37; Fig. 1).

In reference to Claim 12
Price as modified by Kern discloses:

In reference to Claim 13
Price as modified by Kern discloses:
The gas turbine engine of claim 1. In addition, Price discloses the electric machine (22, 25) is mounted coaxially with the first spool (40c HP spool, 47) and coaxially with the second spool (40a, 24) (Col. 3, ll. 22-37; Fig. 1).

Claims 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8302405; hereinafter: “Price”) in view of Kern et al. (US 20080138195, hereinafter: “Kern”) as applied to claim 1 above, and further in view of Sheridan et al. (US 20150377142; hereinafter: “Sheridan ‘142”).
In reference to Claim 6
Price as modified by Kern discloses:
The gas turbine engine of claim 1. Price disclose a compressor section (42a, b, c), a turbine section (44a, b, c), the first spool (40c HP spool, 47) and the second spool (40a, 24) (Col. 3, ll. 22-37; Fig. 1).
Price as modified by Kern is silent on a turbine frame, wherein the second spool is supported at least partially by the turbine frame through a bearing.
Sheridan ‘142 teaches:


Based on the teaching of Price and Sheridan ‘142, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the gas turbine engine of Price by including a turbine frame to support the second spool via a bearing as taught by Sheridan ‘142 for the purpose of providing support structures to the second spool [0018, Sheridan ‘142].
In reference to Claim 7
Price as modified by Kern and Sheridan ‘142 discloses:
The gas turbine engine of claim 6. In addition, Price as modified by Kern and Sheridan discloses the second spool is configured for rotating in a first direction when operating. In addition, Sheridan teaches a one-way clutch (16) positioned between the second spool (22) and the turbine frame (66) for preventing the second spool from rotating in a direction opposite the first direction [0021, Sheridan ‘142] (Fig. 2).
Based on the teaching of Price and Sheridan ‘142, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the gas turbine engine of Price by including a clutch as taught by Sheridan ‘142 for the purpose of preventing the second spool from rotating in the opposite direction [0021, Sheridan ‘142].

In reference to Claim 8

The gas turbine engine of claim 7. In addition, Sheridan ‘142 teaches the one-way clutch (16) is a sprag clutch [0022; Sheridan ‘142].
In reference to Claim 19
Price as modified by Kern discloses:
The gas turbine engine of claim 1. Price disclose a compressor section (42a,b, c), a turbine section (44a,b,c), the first spool (40c HP spool, 47) and the second spool (40a, 24) and the second spool is configured for rotating in a first direction when operating (Col. 3, ll. 22-37; Fig. 1).
Price as modified by Kern is silent on a turbine frame; and a one-way clutch positioned between the second spool and the turbine frame for preventing the second spool from rotating in a direction opposite the first direction.
Sheridan ‘142 teaches:
A gas turbine engine comprising a turbine frame (66), a first spool (26), and a second spool (22) wherein the second spool (22) is supported at least partially by the turbine frame through a bearing (72) [0016-0020] (Fig. 2). In addition, Sheridan ‘142 teaches a one-way clutch (16) positioned between the second spool (22) and the turbine frame (66) for preventing the second spool from rotating in a direction opposite the first direction [0021, Sheridan ‘142] (Fig. 2).
Based on the teaching of Price and Sheridan ‘142, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the gas turbine engine of Price by including a turbine frame to support the second spool via a bearing and a clutch as taught by Sheridan ‘142 for the purpose .

Claims 3, 5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8302405; hereinafter: “Price”) in view of Kern et al. (US 20080138195, hereinafter: “Kern”) as applied to claim 1 above, and further in view of Spierling et al. (US 20170126159; hereinafter: “Spierling”).

In reference to Claims 3 and 16
Price as modified by Kern discloses:

The gas turbine engine of claim 2 and 15. In addition, Price as modified by Kern discloses the epicyclic gear assembly is a planetary gear assembly comprising a ring gear (ring gear, Kern) attached to the first spool, the sun gear (sun gear; Kern) attached to the second spool, and a planet gear (planet gear; Kern) attached to the electric machine ([0032]; Fig. 2-3 of Kern). Kern teaches the aforementioned arrangement as being just one of the possible arrangements. 
Kern is silent on one or more planet gears attached to the second spool, and a sun gear attached to the electric machine.
Spierling teaches:
A gas turbine engine (12) comprising an electric generator (22) which is attached to the sun gear (30) via shaft 26, and a spool (20) attached to a plurality of planet gears (32) [0032]. 


Note: The currently presented claim verbiage is considered to be broad since the claims do not disclose how the gears are attached to the claimed components or if they are directly attached to each other. Therefore, in the gas turbine engine system, the components are attached to each other either directly or indirectly.

In reference to Claims 5 and 18
Price as modified by Kern in further view of Spierling discloses:

The gas turbine engine of claims 3 and 16. In addition, Price as modified by Kern in further view of Spierling discloses the electric machine (25 of Price; 58 of Kern) comprises a rotor (23 of Price; 58 of Kern) attached to a rotor shaft (23, 24 of Price; rotor shaft of generator 58 of Kern; shaft 26 of Spierling), and wherein the rotor shaft (shaft 26 of Spierling) is attached to the sun gear (sun gear of Spierling; [0032]).


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8302405; hereinafter: “Price”) in view of Kern et al. (US 20080138195,  as applied to claim 1 above, and further in view of Sheridan et al. (US 20100105516; hereinafter: “Sheridan ‘516”) as evidenced by Niergarth et al. (US 20170292523, hereinafter: “Niergarth”).
In reference to Claims 9 and 20
Price as modified by Kern discloses:
The gas turbine engine of claims 1 and 15. Price as modified by Kern discloses an epicyclic gear system mechanically coupling the first spool (52 HP shaft, [0031], Kern) and second spool (54 Kern) to the electric machine (58) for driving the electric machine (58) [0031] (Fig. 3). Kern also teaches “The gear set 50 employs a train of gears that operate with a fixed speed relationship based on their relative sizing, and the sizing of the HP and LP gears is different in order to achieve the desired speed ratio,” [0031].

Price as modified by Kern is silent on an effective turn-down ratio for the electric machine is less than 1.4:1.

Sheridan ‘516 teaches a gas turbine engine comprising an epicyclic gear system wherein the gear reduction ratio is about 3:1 or less [0013, Sheridan]. The correlation between the gear reduction ratio and a turn-down ratio (i.e. rational speed) is evidenced by Niergarth. Niergarth teaches that gear ratio is referred to a ratio between two components [0043, Niergarth]. 

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745